The bill of complaint in this case was filed by complainants to declare and enforce a trust in certain real property, which the defendants were charged with holding as constructive trustees. It was shown by the bill of complaint that the property was originally bought and approved by several constituting a syndicate, the proposition being a joint adventure in real estate for the mutual profit of the adventurers in re-selling it. Title was first taken in the name of one Allison, as trustee. Later, the bill charges, the property was conveyed by the original grantee and has come into the hands of defendants, who took and held same with knowledge of its trust character.
The demurrer to the amended bill of complaint was properly overruled by the Chancellor on the authority of *Page 303 
Quinn v. Phipps, 93 Fla. 805, 113 Sou. Rep. 419 (fourth headnote), 54 A. L. R. 1173; therefore, the order to that effect, which is the subject of the present appeal, is affirmed.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.